Case: 20-10673     Document: 00515685880          Page: 1    Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 28, 2020
                                   No. 20-10673                           Lyle W. Cayce
                                                                               Clerk

   Kim Garza,

                                                            Plaintiff—Appellant,

                                       versus

   Arlington Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court,
                      for the Northern District of Texas
                            USDC No. 4:18-CV-829


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Plaintiff Kim Garza appeals the district court’s dismissal of her
   various employment discrimination claims against Arlington Independent
   School District (“AISD”) after she voluntarily stopped teaching there. After


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10673      Document: 00515685880           Page: 2    Date Filed: 12/28/2020




                                     No. 20-10673


   reviewing the court’s opinions, the briefing and pertinent portions of the
   record, we find no reversible errors of law or fact in the district court’s
   opinion and therefore AFFIRM.
          On March 22, 2017, Garza filed a charge with the U.S. Equal
   Employment Opportunity Commission, alleging age discrimination, race
   discrimination, national origin discrimination, and retaliation. She received
   a right to sue letter from the EEOC on November 27, 2017, but her lawyer
   did not file suit in district court within the required 90 days. She was issued
   a second right to sue letter on March 22, 2018 for her discrimination claims
   of discrimination and retaliation based on age, disabilities, gender, and
   ethnicity.
          In an August 5, 2019 order, the district court reviewed all her claims
   on a Fed. Rule Civ. Pro. 12(b)(6) motion and dismissed as untimely her
   claims of race discrimination, national origin discrimination, and sex
   discrimination under Title VII as well as a Title VI claim, because the
   allegations were exactly the same as those for which the time limit had
   expired based on the first right to sue letter. The district court also dismissed
   the 42 U.S.C. § 1983 claims for failing to state a claim because Plaintiff failed
   to allege facts establishing the AISD school board engaged in a well-
   established custom of discrimination against her. The district court left in
   place Garza’s claims for age discrimination (“ADEA”), claims under the
   Americans with Disabilities Act (“ADA”) and Title VII retaliation and
   hostile work environment.
          At the summary judgment stage, the district court again carefully
   reviewed the remaining claims in an order dated May 29, 2020. The court
   found insupportable Garza’s ADEA, ADA, and Title VII claims because
   Garza suffered no adverse employment action. As she admitted in her
   deposition, she voluntarily resigned from AISD following a lengthy period of




                                          2
Case: 20-10673      Document: 00515685880           Page: 3   Date Filed: 12/28/2020




                                     No. 20-10673


   leave. The court also rejected her hostile work environment claim as a matter
   of law because she provided no evidence that any of the alleged harassment
   or discrimination occurred on account of her ethnicity or gender. Thus, she
   failed to establish the element requiring that the alleged harassment be based
   on a protected characteristic.
          In her appellate brief, Garza does not cite caselaw to support her
   arguments or apply law to facts. Instead, she pastes a string of record
   citations that she claims were in an appendix to a prior motion for summary
   judgment. See Denton Cty. Elec. Coop., Inc. v. Nat'l Labor Relations Bd.,
   962 F.3d 161, 166 (5th Cir. 2020) (appellant waives a challenge by failing to
   adequately brief the issue.). Garza’s briefing is insufficient to support the
   points she has raised, and the claims are therefore waived. See Fed. R. App.
   P. 28(a); 5th Cir. R. 28.2-3. In any event, based on the above summary of the
   district court’s decisions, and having reviewed the underlying contentions
   carefully, we find no reversible error of law or fact.
          Accordingly, the judgment of the district court is AFFIRMED.




                                           3